Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 4, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective January 20, 1975 because he was not available for employment. The board found that claimant, who retired from the United States Postal Service at the age of 67 and who was receiving social security benefits, had failed to make an active, realistic and diligent search for employment and, consequently, was ineligible for benefits (Labor Law, § 591, subd 2). We conclude that the board’s finding th^t claimant’s efforts to secure employment were not sufficiently diligent to satisfy the statutory requirement of availability for employment is supported by substantial evidence and, therefore, must be sustained (Matter of Fisher [Levine], 36 NY2d 146; Matter of Bennett [Catherwood] 33 AD2d 946). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.